DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication regarding application 16/843,240 filed on 04/29/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Status of Claim(s)
	Claim(s) 1-7 are currently pending and are rejected as described below.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the current combination of prior art does not read on all the claimed limitations of applicant’s invention, and further that dependent claim 2 would be deemed independently patentable over the prior art.
	Examiner disagrees as a person of ordinary skill in the art would have deemed it obvious  the references of Baarman, as combined with Phan, and Abe would be combined to read on the invention as claimed. Baarman  is relied on for a system that stores a value with respect to an individual’s body, predicts a change in that body, presents a value indicating that change, and contains a model specific to the individual whose body is being tracked, and comparing that model to an individual’s progress to check for deviation or error. Baarman does not include the use of a group model to compare the individual to, nor the determination of a deviation of an individual from that group model, however, Phan speaks on these aspects of the invention and in combination of Baarman would have been deemed by one of ordinary skill in the art to combine the references to include both models so as to more accurately predict and plan an individuals changes in regards to their bodies. Finally, Baarman in view of Phan does not explicitly disclose the comparison of error rates so as to determined which model would be better to apply. Abe, however, includes the method of comparing an error rate from two models in order to determine which model would be better to apply. Thus, the combination of the three references read on the limitations of applicant’s claimed invention. Specific citations and further elaborations are given in the 103 rejection below.
	In regards to dependent claim 2, applicant’s arguments that the art does not read on predicting a value indicating a change when a prescribed is and is not performed is read on by Baarman, as Baarman is capable of detecting a deviation and predicting what that value might entail in terms of indicating a change based on whether a person is or is not performing a prescribed action. In order for Baarman to determine a variation of an individual to a model, the model must be able to predict that the value is indicating a change, and then further predicts whether that is a result of an individual performing or not performing a prescribed action, as is detailed in dependent claim 2. Therefore the prior art rejection will be maintained. Specific citations are given in the 103 rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A Storage Unit, A Prediction Unit, and a Presentation Unit in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are currently rejected under U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-7 are directed towards an invention for the collecting of data regarding an individual body, predicting changes on the body based on a model, presenting the changes to the individual, comparing the changes to a group model, and an individually tailored model, and determining based on respective error which model is best to apply to the individual. These actions fall within the subject matter of abstracts ideas which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper), Certain Methods of Organizing Human Activity (Following Rules or Instructions), and Mathematical Concepts (Mathematical Relationships, Mathematical Formulas or Equations, and Mathematical Calculations)).
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory categories of invention. Claim(s) 1-5 are directed towards a system which falls under the apparatus category. Claim(s) 6 is directed towards a server which falls under the product category. Claim(s) 7 is directed towards a non-transitory computer-readable medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (product and apparatus) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding claim(s) 1, 6, and 7, they set forth an invention for the collecting of data regarding an individual body, predicting changes on the body based on a model, presenting the changes to the individual, comparing the changes to a group model, and an individually tailored model, and determining based on respective error which model is best to apply to the individual which recites the abstract ideas of Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper), Certain Methods of Organizing Human Activity (Following Rules or Instructions), and Mathematical Concepts (Mathematical Relationships, Mathematical Formulas or Equations, and Mathematical Calculations) in the following limitations.
…[storing] a value indicating a change in a value for a body with respect to an action in type or amount;
…[using] the value stored in the storage unit and indicating the change to predict a value indicating a change in a value for the body of the user for each action of the user; and 
….[presenting] the value indicating the change predicted by the prediction unit, wherein 
an individual prediction model is created from a value previously stored in the storage unit and indicating a change in the user, and a group prediction model is created from values previously stored in the storage unit and indicating changes in a plurality of users resembling the user, and 
…[determining] an error associated with the individual prediction model and an error associated with the group prediction model, and compare the error associated with the individual prediction model and an error associated with the group prediction model; 
when the error of the individual prediction model deviates less from a value for the body of the user in a current state than the error of the group prediction model, the prediction unit applies the individual prediction model to predict a value indicating how the user will change, and does not apply the group prediction model; and 
whereas when the error of the group prediction model deviates less from the value for the body of the user in the current state than the error of the individual prediction model, the prediction unit applies the group prediction model to predict the value indicating how the user will change and does not apply the individual prediction model.
Dependent claim(s) 2-5 merely further limit the abstract idea and are thus subject to the same rationale as described above.
Under Step 2A, Prong Two, the claims recite the following additional elements:
A storage unit 
A prediction unit 
A presentation unit 
A server
A non-transitory computer-readable storage medium
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements also represent insignificant extra solution activity (See MPEP 2106.05(g). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added).
	Support for this determination can be found in applicant’s specification (Page 10 line 27 – Page 14 line 15)
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The storage unit, prediction unit, presentation unit, server, and  non-transitory computer-readable storage medium are the equivalent of merely adding the words "apply it" to the judicial exception. Mere  instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). In addition, the storage unit, and server represent insignificant extra solution activity (MPEP 2106.05(g)) of mere data gathering that the courts have deemed well understood routine or conventional in the art (MPEP 2106.05(d)(II)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer, or are well understood routine or conventional, do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")) Therefore the claims are not eligible.
Dependent claim(s) 2-5 do not recite any further additional elements, and are thus rejected for the same reasons recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2015/0093725 Al) in view of Phan (US 2017 /0094487 Al) and A be (US 2012/0116850 Al)



Claim(s) 1, 6, and 7 –
Baarman teaches the following:
A computer readable storage medium having a program for management by objectives that is executed in a server that performs management by objectives for a body of user, the server including (Baarman: Paragraph 10, "The first device can include a wearable device, the second device can include a weight scale, and the computer can include a cloud server that is remotely located with respect to both of the first device and the second device."; Paragraph 53, "the user feedback circuitry 38 may include a visual display that communicates information to the user ... ")
A storage unit that previously stores a value indicating a change in a value for a body with respect to an action in type or amount (Baarman: Paragraph 9, "The method includes a) receiving a selection of a weight loss program for the user, the weight loss program including a dietary regimen, b) measuring the user's caloric expenditure and change in body composition or body mass during the user's participation in the weight loss program ... ")
A prediction unit that uses the value stored in the storage unit and indicating the change to predict a value indicating a change in a value for the body of the user for each action of the user (Baarman: Paragraph 11, "the system predicts weight loss over the length of the diet at the outset using estimations of energy expended through physical activity, resting metabolic rate ("RMR") and diet induced thermogenesis ("DIT") to predict weight loss ... ")
A presentation unit that presents the value indicating the change predicted by the prediction unit, wherein (Baarman: Paragraph 72, "example, the remote device 130 may include a user interface 610, 710 or dashboard that enables the user to track their activity levels and recommendations in a useful and interactive manner ... ")
An individual prediction model is created from a value previously stored in the storage unit and indicating a change in the user, (Baarman: Paragraph 63, "Using this model and other models, characteristics, such as caloric intake and body mass, may be predicted based on one or more factors, such as caloric expenditure, weight, and body composition. The example model in FIG. 1 may enable prediction of a user's weight based on a variety of factors, including dietary induced thermogenesis (DIT), volitional physical activity (PA), resting metabolic rate (RMR), and spontaneous physical activity (SPA) ... ")
Whereas when the error of the group prediction model deviates less from the value for the body of the user in the current state then the error of the individual prediction model, the prediction unit applies the group prediction model to predict the value indicating how the user will change, and does not apply the individual prediction model. (Baarman: Paragraph 65, "As can be seen, the weight of one user deviates from the model in the early stages of the program, while the weight of the other user tracks the model in the early stages but begins to deviate later on at about 70 days. The deviations can cause the system to interject a recommendation, which can include a change in the model, a change in the dietary regimen, and/or a change in the exercise regimen."
Baarman discloses a method for a personalized body change plan, however, Phan in analogous art of body goals, discloses comparing to a group of similar body individuals.
and a group prediction model is created from values previously stored in the storage unit and indicating changes in a plurality of users resembling the user, and (Phan: Paragraph 22, " ... For example, a patient's current health performance or achievements can be compared and contrasted with the performance or achievements of other similarly or non-similarly situated patients or users to provide guidance messaging for use by the patient. ... ")
When an error of the individual prediction model deviates less from a value for the body of the user in a current state than an error of the group prediction model, the prediction unit applies the individual prediction model to predict a value indicating how the user will change, and does not apply the group prediction model. (Phan: Paragraph 23, "Certain embodiments of this disclosure calculate a representative metric from that peer group that is relevant to the user's health. Metrics can include average step count per day, average calories consumed per day, and number of cigarettes smoked per week. Calculations can include an average or percentile descriptive statistics to represent the peer group. Certain embodiments of this disclosure generate a message that is sent to the user, or retrieved by the user, that relates the peer group's representative metric to the user's own metric ... ")
Baarman in view of Phan does not teach a method of comparing the error rates for a devised model to determine a better model to apply, however, Abe teaches the following limitations:
Wherein the system is configured to determine an error associated with the individual prediction model and an error associated with the group prediction model, and compare the error associated with the individual prediction model and an error associated with the group prediction model (Abe: Paragraph 8, "respective predictive squared error means of the first model and the second model, and compares the calculated predictive squared error means to determine whether the second model score statistic is less than the first model score statistic."; Paragraph 47, "The computing system compares the calculated predictive squared error means and determines that a model having a lesser value of predictive squared error means is better than the other model.")

Baarman teaches a method for the personalized prediction of achieving body changes based on user input. Phan teaches a method for the comparing of an individual and connecting them with a pool of similar users attempting to achieve the same body change. Abe teaches a method for comparing error rates to determine a better predictive model. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Baarman with the teachings of Phan as taught by Phan (Phan: Paragraph 3, "serves to motivate, inform, or warn the patient in order to improve his or her health ... "). It would have also been obvious to one of ordinary skill in the art to combine the methods of Baarman in view of Phan with the teachings of Abe, as taught by Abe (Abe: Paragraph 4, "The processor sets the second model to be the first model in response to determining that the second model score statistic is better than the first model score statistic, and iterates the whole process ... ")
Claim(s) 2 –
	Baarman in view of Phan and Abe teach the limitations of claim 1. 
Baarman further teaches:
Wherein the prediction unit predicts a value indicating a change arising when a prescribed action is performed and a value indicating a change arising when the prescribed action is not performed. (Baarman: Paragraph 66, "Deviations and their associated timing may be indicative of various factors. For example, deviations in the early stages may be indicative of a user's lack of adherence to the one or more recommendations. Alternatively, a deviation in the early stages of the plan may indicate the recommendation for an individual may have been incorrect from the start such that their actual weight does not follow the predicted weight loss model. In this case, the system may provide a recommendation, and potentially reevaluate the model for the individual. A deviation in the later stages of the plan may indicate the recommendation for the individual was correct from the start but that the individual stopped following the recommendation.")

Claim(s) 3 –
	Baarman in view of Phan and Abe teach the limitations of claim 1. 
Baarman further teaches
Wherein the storage unit previously stores a value indicating how the value for the body of the user changes with respect to the user's action in type or amount (Baarman: Paragraph 11, "Based on the measured physical activity during the initial tracking period, the system may determine an average daily energy expended through physical activity to be used in making weight loss predictions ... ")

Claim(s) 4 –
	Baarman in view of Phan and Abe teach the limitations of claim 1. 
Baarman does not teach the compiling of group information, however, Phan teaches:
Wherein the storage unit previously stores values indicating how values for bodies of a plurality of people change with respect to actions of the plurality of people in type or amount. (Phan: Paragraph 53, "physical behavior of the patient-user 416 including but not limited to: (i) a physical activity graph of number of steps taken, such as by walking, running, or climbing versus time of day or number of calories consumed versus time of day ... "; Paragraph 31,  "system 100 performs automatic construction of personalized, peer-derived messages for mobile health applications.")

Baarman teaches a method for the personalized prediction of achieving body changes based on user input. Phan teaches a method for the comparing of an individual and connecting them with a pool of similar users attempting to achieve the same body change. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Baarman with the teachings of Phan as taught by Phan (Phan: Paragraph 3, "serves to motivate, inform, or warn the patient in order to improve his or her health ... ")


Claim(s) 5 –
	Baarman in view of Phan and Abe teach the limitations of claim 1. 
Baarman further teaches
Further comprising a server and a terminal device, wherein the service includes a storage unit and the prediction unit, and the terminal device includes the presentation unit. (Baarman: Paragraph I 0, "The first device can include a wearable device, the second device can include a weight scale, and the computer can include a cloud server that is remotely located with respect to both of the first device and the second device."; Paragraph 53, "the user feedback circuitry 38 may include a visual display that communicates information to the user ... ")


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US 2003/0125609 A1): describes a method for using prediction models to monitor and aid individuals in medical care





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624